COURT OF CON|MON PLEAS

FOR THE STATE OF DELAWARE
KENT c0uNTY couR'rz~louslz
nc)vER, DELAWARE 19901
PHoNE: (302)735-3910

CHARLES W. WELCH, ll¥

JUDGE
July 28, 2014

Susan R. Barcus Stephen P. Doughty, Esq.

448 W. Duck Creek Rd. Lyons, Doughty, and Veldhuis, P.A.
Clayton, DE 19938 15 Ashley Place, Suite ZB

Pr~o se Defendant Wilmington, DE 19804

Attorney for Piaintit`t`

RE: Capital One Bank v. Susan R. Barcus
C.A. No.: 07~{)6-0061

Defendant’s Motion to Amend Interest on Iudgment

Dear Ms. Barcus and Mr. Doughty:

The Court is in receipt of the motion filed by the defendant, Susan R. Barcus, to amend
the interest rate on the judgment entered against her in the above-referenced matter by the
plaintiff, Capital One Bank. The defendant’s motion asserts that the principal amount of the
judgment has been paid in fuil; however, the judgment has yet to be deemed satisfied due to the
high rate of interest The defendant claims that the high interest rate has posed an undue
hardship She requests the Court enter an order to amend the judgment and deem it satisfied
After careful consideration, the Court must deny the det`endant’s motion.

Pursuant to Court of Common Pleas Civil Rule 60, the Court may relieve a party from a

final judgment upon discovery of:

July 28, 2014
Page Two

(l) Mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence
which by due diligence could not have been discovered in time to move for a new trial
under Rule 59(b); (3) fraud (whether heretofore denominated intrinsic or extrinsic),
misrepresentation or other misconduct of an adverse party; (4) the judgment is void; (5)
the judgment has been satisfled, released, or discharged, or a prior judgment upon which
it is based has been reversed or otherwise vacated, or it is no longer equitable that the
judgment should have prospective application; or (6) any other reason justifying relief
from the operation of the judgment.
Ct. Com. Pl. Civ. R. 60(b).

This Court recognizes the defendant is facing financial difficulties However, the fact
remains the plaintiff holds a legally valid judgment against the defendant and is entitled to
payment Pursuant to the Delaware Code, the plaintiff may seek the amount of interest set forth
in the credit card agreement entered into with the defendant See 5 Dcl. C. § 953; 6 Del. C. §
230l(a). As a result, the plaintiff has the right to seek the interest rate awarded in the judgment
against the defendant.

The defendant has failed to prove grounds for relief from judgment. The plaintiff may
desire to negotiate a new payment schedule with the defendant; however, the Court has no legal

basis to amend the judgment. The defendant’s motion to amend the judgment is denied.

IT IS SO ORDERED.

Sincerely,
l

Charies W. Wel.ch, ill

CWW: mek